Citation Nr: 1741928	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-12 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for tinnitus but denied service connection for bilateral hearing loss.

In March 2017, the Veteran testified before the undersigned at a Travel Board hearing at the RO; a transcript of that hearing is of record.  


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's current bilateral hearing loss is related to in-service acoustic trauma.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385, 4.85 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In addition, certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Initially, the Board emphasizes that, as noted, service connection has been granted for tinnitus.  See September 2011 Rating Decision.  The Veteran maintains that he has a current bilateral hearing loss disability that arose at the same time, in the same way, and from the same underlying injury as service connected tinnitus.  He specifically asserts that he developed a hearing pathology manifested by symptoms including decreased hearing acuity and tinnitus during his active service as a result of his in-service exposure to concussive explosions and traumatic noise as a light weapons infantryman, including as the result of helicopter noise, grenade explosions, and gunfire during his combat service in Vietnam.  See, e.g., January 2011 Statement in Support of Claim (on VA Form 21-4138) (asserting that he "ha[s] had ringing in [his] ears and trouble with auditory acuity since" his combat service in Vietnam); March 2017 Board Hearing Transcript.

In this case, the Veteran has been diagnosed with bilateral sensorineural hearing loss on VA Examination.  See September 2011 VA Compensation and Pension (C&P) Audio Examination Report.  Additionally, the audiogram preformed in conjunction with this VA examination report confirms that the Veteran has a current bilateral hearing loss disability for VA purposes, as the Veteran had bilateral puretone threshold levels of 40 decibels or greater at each relevant frequency.  See 38 C.F.R. § 3.385 (2016) (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.); Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

As noted, the Veteran has indicated in statements and testimony adduced throughout the pendency of the claim that he sustained repeated exposure to concussive and traumatic noise due to grenade explosions and weapons fire during his active service, including specifically during combat in Vietnam.  See, e.g., January 2011 Statement in Support of Claim (on VA Form 21-4138); March 2017 Board Hearing Transcript.  In this regard, he is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Furthermore, his Form DD-214 indicates his service duty MOS was as a Light Weapons Infantryman (11B20) attached to an ordnance company in Republic of Vietnam.  Moreover, the RO has indicated that a "review of the [V]eteran's military records shows he served in combat."  See June 2011 VA Form 21-2507a Request for Physical Examination; see also January 2011 Statement in Support of Claim (on VA Form 21-4138) (noting that, although not reflected on his DD214, he was awarded "the Combat Infantryman's Badge, the Vietnam Service Medal, and the Vietnam Campaign Medal" and that his receipt of these medals is reflected in his service personnel records).  


Accordingly, given the places, types, and circumstances of the Veteran's service, including his military occupation specialty as a light weapons infantryman and his extensive service in Vietnam, and in light of the RO's findings concerning the nature of his service, the Board finds the Veteran's statements concerning his combat service to be competent and credible.  See VAOPGCPREC 12-99 (October 18, 1999) (reflecting that, where there is no medal specifically indicating combat service, a determinations as to whether the Veteran engaged in combat should be made on a case-by-case basis); M21-1, Part III, Subpart iv, Chapter 4, Section H.6.b. (updated March 17, 2017) (reflecting that "[t]here are no limitations as to the type of evidence that may be accepted to confirm engagement in combat" and noting that "[a]ny evidence that is probative of (serves to establish the fact at issue) combat participation may be used to support a determination that a Veteran engaged in combat").  See also 38 U.S.C.A. § 1154(a) (West 2014) (Due consideration shall be given to the places, types, and circumstances of a Veteran's service.).  It is thus highly probable that he was engaged in combat as he described.  See 38 C.F.R. § 3.102.  Consequently, exposure to acoustic trauma is certainly consistent with the circumstances, conditions, and hardships of the Veteran's service.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).  As such, the Veteran's lay assertions of acoustic trauma are sufficient to establish in-service hazardous noise exposure.  Id.; see also Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  

Although the Veteran's entrance and separation examinations are silent for complaints and/or diagnoses of bilateral hearing loss, the Veteran has asserted in statements submitted throughout the pendency of the claim that he first experienced a hearing pathology, including decreased hearing acuity, during his active military service, and that his auditory symptoms have progressively worsened since that time.  See Hensley, 5 Vet. App. at 159-160 (holding that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service).  In this regard, the Veteran is competent to report observing a decline in his hearing acuity during and since serving in combat in Vietnam, as hearing loss is certainly a condition with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau, 492 F. 3d at 1376-77; see also Barr, 21 Vet. App. at 309.  Accordingly, the Board finds the Veteran's statements concerning the in-service onset of his auditory symptomatology to be credible.  See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (holding that, in determining whether statements submitted by or on behalf of a claimant are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  

There is thus competent and credible lay evidence of record that bilateral hearing loss occurred following acoustic trauma during the Veteran's active service and have continued to progress since that time.  See Reeves, 682 F.3d at 998-99 (holding that, in the case of a combat Veteran, not only is the combat injury presumed, but so is the disability due to the underlying injury).

The Board acknowledges that there is a negative etiological opinion of record in the form of the September 2011 VA audiological examination report; however, the Board declines to accept this opinion, as the VA examiner failed to adequately address the Veteran's lay assertions of onset and continuity of symptomatology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  Additionally, while the VA examiner opined that the Veteran's bilateral hearing loss disability was not due to military noise exposure, the examination repots based the negative opinion primarily upon the absence of documented hearing loss upon separation.  See Hensley, 5 Vet. App. at 159 (holding that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (finding that the lack of documented hearing loss while in service is not fatal to a claim for service connection.).  Neither did the September 2011 VA examiner identify an alternate etiology for the Veteran's symptoms or sufficiently explain why the in-service acoustic trauma that was found to have resulted in tinnitus did not contribute to the development of hearing loss.  See id.  See also Nieves-Rodriguez, 22 Vet. App. at 304.  See also Hensley, 5 Vet. App. at 159; Ledford, 3 Vet. App. at 89.  

Accordingly, the Board finds that the September 2011 VA medical opinion forms an inadequate foundation upon which to base a denial of entitlement to service connection.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992) (The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Rather, the Veteran has competently and credibly reported a continuity of symptomatology of bilateral hearing loss during and since his active service.  See Jandreau, 492 F.3d at 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  See also Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  This report of a continuity of symptomatology suggests a link between his current bilateral hearing loss and his service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

Accordingly, the Board finds that the evidence for and against the claims is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board resolves all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. §§ 1154(b); 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, the benefit of the doubt is resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


